DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to claim(s) 21-47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev (US Patent Publication 2014/0324154).
As to claim 21, Shalev discloses in Figure 1A a vascular implant (20) comprising a frame with struts (24) and a membrane layer (26) coupled to an outer surface of the frame (Paragraph [0131]), the membrane having a transverse curvilinear extend exceeding an underlying circumferential extend of the frame between connection points when the frame is in the radially expanded configuration (Figures 1B, 6, 10A, 12A each show embodiments with the membrane layer extending outward from the stent body while in the expanded configuration)
As to claims 22-28 and 41-43 Shalev discloses regularly and irregularly spaced connection points (Paragraph [0131], [0180], [0181] and [0191]) and a lattice structure (Figures 9B and 11).
As to claim 29, 39, 40 and 45, Shalev discloses inflow and outflow edges (Figure 1A) and at least a portion of the membrane extends outward (Figures 1B, 6, 10A, 12A).
As to claim 30, Shalev discloses the membrane is PTFE (Paragraph [0038]).
As to claims 31-33, Shalev discloses the membrane is tissue (Paragraph [0133])).
As to claim 34-38, Shalev discloses the membrane layer covers the entire stent or only portions of the stent body (Paragraph [0174]-[0175]).
As to claim 44, Shalev discloses the membrane is configured to seal against blood flow (Paragraph [0007]).
As to claim 46, Shalev discloses the frame is capable of decreasing in axial length (Figure 6).
As to claim 47, Shalev discloses a fold developing an outward bias to form a bulge (Paragraph [0175]) when the frame is in the radially expanded configuration (Figures 6-8B).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774